June 14, 2017 United States Securities and Exchange Commission Office of the Chief Accountant treet, N.E. Washington, D.C.20549 Re: GMCI Corp. Ladies and Gentleman: We have read the statements under item 4.01 in the Form 8-K dated June 12, 2017, of GMCI Corp. (the “Company”) to be filed with the Securities and Exchange Commission and we agree with such statements therein as related to our firm. We have no basis to, and therefore, do not agree or disagree with the other statements made by the Company in the Form 8-K. Sincerely, /S BF Borgers CPA PC BF Borgers CPA PC Certified Public Accountants Lakewood, CO
